DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 03/15/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-8 and 10-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-8 and 10-19 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the prior art of record fails to disclose, teach, or fairly suggest a surgical instrument having an end effector comprising a first RFID tag configured to store end effector information, a shaft comprising a first RFID scanner to detect the first RFID tag, a second RFID tag configured to store operational shaft information, a housing comprising a second RFID scanner to detect the second RFID tag in the attached configuration, and a control circuit configured to receive input from the first RFID scanner indicative of the end effector information, receive input from the second RFID 
Regarding claims 2-7 and 16-19, claims 2-7 and 16-19 are allowed because they depend from allowed claims 1 and 15, respectively.

Regarding claim 8, the prior art of record fails to disclose, teach, or fairly suggest a surgical instrument comprising an end effector comprising a first RFID tag configured to store end effector information, a housing assembly comprising a shaft, an RFID scanner configured to detect the RFID tag in the attached configuration, and a control circuit configured to receive input from the RFID scanner indicative of the end effector information and adjust at least one parameter of operation of the motor based on the end effector information, wherein the at least one parameter of operation of the motor adjusts closure distances and/or firing loads that are based on the RFID scanner indicative of the end effector information, and wherein the end effector information is indicative of a staple cartridge size.  The prior art of record that comes closest to teaching these limitations is Yates (US 2009/0209990), Shelton (US 2016/0256184), Hall (US 9,307,986), and Omori (US 2008/0262654).  Yates, Shelton, Hall, and 
Regarding claims 10-14 and 20, claims 10-14 and 20 are allowed because they depend from allowed claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731